IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40984
                         Summary Calendar



DONALD WAYNE HULL,

                                         Plaintiff-Appellant,

versus

J. MUEHLER; L.P. GRIFFIN; U.P. MCBEE,

                                         Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:97-CV-336
                        - - - - - - - - - -
                          December 6, 2000

Before JOLLY, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Donald Wayne Hull, Texas prisoner # 673637, seeks to appeal

the district court’s summary judgment in favor of defendants and

its dismissal with prejudice of his 42 U.S.C. § 1983 complaint

alleging deliberate indifference to his serious medical needs and

wrongful housing placement with inmates of a higher security

classification.   However, Hull’s notice of appeal was untimely.

This court therefore lacks jurisdiction over this appeal, and it

is hereby dismissed.   See Dison v. Whitley, 20 F.3d 185, 186 (5th

Cir. 1994).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                    No. 99-40984
                         -2-

APPEAL DISMISSED.